IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,826


EX PARTE SCOTT LEE JAMES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 25058 

		  IN THE 196TH DISTRICT COURT FROM HUNT COUNTY


Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver methamphetamine and sentenced to sixty nine years' imprisonment.  The Sixth
Court of Appeals affirmed his conviction.  James v. State, No. 06-09-00126-CR (Tex.
App.-Texarkana, April 23, 2010).
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
he did not preserve error on his motion to suppress and because he did not adequately inform
Applicant of the risks of declining the State's final plea offer, basically promising Applicant that he
would prevail on the motion to suppress and he would be acquitted.
	The trial court has determined that trial counsel's performance was deficient.  This Court
agrees and finds that such deficient performance prejudiced Applicant.  Relief is granted.  The
judgment in Cause No. 25058 in the 196th District Court of Hunt County is set aside, and Applicant
is remanded to the custody of the Sheriff of Hunt County.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 27, 2012
Do not publish